Exhibit 10.P.4

 

LOGO [g85860i_1.jpg]

 

February 20, 2004

 

Dear Richard Ross,

 

This letter confirms the information relayed to you by your manager concerning
the bonus you have been awarded for 2003, 2004 salary changes and severance
benefits.

 

2003 Bonus

 

Your 2003 bonus opportunities ranged from 0% to 100% of your base salary and you
have been awarded $172,833.00 in bonus which is 100% of your maximum bonus
opportunity. Although the Bonus Plan is discretionary in nature, your personal
performance, the company’s overall results, and your Department’s results all
factored into determining this award. Congratulations!

 

Salary

 

Effective March 1, 2004 your salary will be increased by a 2% cost of living
adjustment.

 

Severance

 

Funding for the Severance Plan is secured in the FINOVA Severance Trust for
future payments.

 

1. Base severance - In the event you are involuntarily terminated for reasons
other than cause or performance, you will be eligible to receive severance pay
in a lump sum, less applicable taxes, equal to 52 weeks base salary.

 

2. In recognition of your contribution during 2003, in addition to the base
severance pay detailed in (1) above, you will also receive an additional 12.70
weeks of severance. You will have the opportunity to be awarded additional
severance weeks for future years. Participation in this program is discretionary
and based upon the criticality of your position and your performance. The total
of your base and additional severance weeks may exceed the 52 week maximum
imposed by the base Severance Plan.



--------------------------------------------------------------------------------

Since the task of liquidating the portfolio cannot be forecast precisely, it is
difficult to predict our staffing needs, but every effort will be made to give
you at least 30 days notice of your termination date.

 

COBRA

 

The Company will pay COBRA premiums (medical only) on your behalf for a period
of time equal to 12 months. You must be a participant in the medical plan at the
time you are terminated, enroll in the plan through ADP’s COBRA administration,
and send a copy of the enrollment material to ADP to receive this benefit. The
additional severance weeks granted to you for 2003 in item (ii) above will not
be eligible for Company paid COBRA premiums nor will any additional weeks
granted in the future through this program.

 

Career Continuation Counseling

 

You will also receive career-planning services to help you obtain future
employment. Details of this benefit will be communicated at that time.

 

Resignations and Terminations for Cause or Performance

 

If you voluntarily resign or are terminated for cause or performance at any
time, you are not eligible to receive severance benefits.

 

Nothing in this letter forms a contract of employment for any specific duration
or on any specific terms and FINOVA retains the right to terminate your
employment at any time.

 

This letter is subject to the terms of applicable policies and the specific
plans relating to the matters noted above, such as FINOVA’s Severance Pay Plan,
Enhanced Severance Plans, the Annual Bonus Plans and the Employee Severance and
Bonus Trusts, which are incorporated by reference. If those policies or plans
conflict with this letter, the terms most beneficial to the employee shall rule.

 

Let me close by saying thank you for your continued loyalty, support and
contributions to the company.

 

If you have any questions, please feel free to call me at 480-636-6544.

 

Sincerely,

 

/s/ Susan DeFelice

--------------------------------------------------------------------------------

Susan DeFelice

Director, HR & Benefits